            Case 2:21-cv-00290-RSM Document 10 Filed 04/01/21 Page 1 of 4




 1                                              THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10
     NORDSTROM, INC., a Washington
11   corporation,
                                                        No.: 2:21−cv−00290−RSM
12                          Plaintiff,
                                                        STIPULATION FOR EXTENSION
13           v.                                         OF TIME TO ANSWER AND
                                                        DEFEND
14
     XL INSURANCE AMERICA, INC.; ACE
15   AMERICAN INSURANCE COMPANY;
     AIG SPECIALTY INSURANCE
16   COMPANY; CONTINENTAL CASUALTY
     COMPANY; and IRONSHORE SPECIALTY
17   INSURANCE COMPANY,
18
                            Defendants.
19

20                                          STIPULATION
21          The parties hereto, defendants XL Insurance America, Inc., ACE American Insurance
22   Company, AIG Specialty Insurance Company, Continental Casualty Company, and Ironshore
23   Specialty Insurance Company and plaintiff Nordstrom, Inc., by and through their respective
24   counsel of record, hereby stipulate and agree that defendants have until May 31, 2021 to file an
25   answer or otherwise respond to plaintiff’s Complaint for Declaratory Relief, Breach of Contract,
26   and Damages (Dkt.1) in the above referenced matter.


     STIPULATION FOR EXTENSION OF TIME                                          LAW OFFICES OF

     TO FILE ANSWER AND DEFEND - 1                                       NICOLL BLACK & FEIG
                                                                    A PROFESSIONAL LIMITED LIABILITY COMPANY
     (2:21−cv−00290−RSM)                                                  1325 FOURTH AVENUE, SUITE 1650
                                                                            SEATTLE, WASHINGTON 98101
                                                                                 TEL: 206-838-7555
                                                                                 FAX: 206-838-7515
           Case 2:21-cv-00290-RSM Document 10 Filed 04/01/21 Page 2 of 4




 1         DATED this 31st day of March, 2021.

 2   GORDON TILDEN THOMAS & CORDELL              NICOLL BLACK & FEIG PLLC
     LLP
 3   ** per e-mail authority 3/31/21
                                                 /s/ Curt H. Feig
 4   /s/ Franklin Dennis Cordell                 /s/ Matthew C. Erickson
 5   Franklin Dennis Cordell, WSBA #26392        Curt H. Feig, WSBA #19890
     Michael Rosenberger, WSBA #17730            Matthew C. Erickson, WSBA #43790
 6   Guinevere Becker Bogusz, WSBA #52937        Attorneys for Defendants ACE American
     Attorneys for Plaintiffs                    Insurance Company and XL Insurance
 7                                               America, Inc.
 8   GORDON THOMAS HONEYWELL LLP
 9   ** per e-mail authority 3/31/21

10   /s/ Michael E. Ricketts
     Michael E. Ricketts, WSBA #9387
11   Attorneys for AIG Specialty Insurance
     Company, Continental Casualty Company,
12
     and Ironshore Specialty Insurance Company
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION FOR EXTENSION OF TIME                                 LAW OFFICES OF

     TO FILE ANSWER AND DEFEND - 2                              NICOLL BLACK & FEIG
                                                           A PROFESSIONAL LIMITED LIABILITY COMPANY
     (2:21−cv−00290−RSM)                                         1325 FOURTH AVENUE, SUITE 1650
                                                                   SEATTLE, WASHINGTON 98101
                                                                        TEL: 206-838-7555
                                                                        FAX: 206-838-7515
           Case 2:21-cv-00290-RSM Document 10 Filed 04/01/21 Page 3 of 4




 1
                                                ORDER
 2
           IT IS SO ORDERED.
 3
           DATED this 1st day of April, 2021.
 4

 5

 6

 7                                               A
                                                 RICARDO S. MARTINEZ
 8
                                                 CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION FOR EXTENSION OF TIME                                   LAW OFFICES OF

     TO FILE ANSWER AND DEFEND - 3                                NICOLL BLACK & FEIG
                                                             A PROFESSIONAL LIMITED LIABILITY COMPANY
     (2:21−cv−00290−RSM)                                           1325 FOURTH AVENUE, SUITE 1650
                                                                     SEATTLE, WASHINGTON 98101
                                                                          TEL: 206-838-7555
                                                                          FAX: 206-838-7515
            Case 2:21-cv-00290-RSM Document 10 Filed 04/01/21 Page 4 of 4




 1
                                     CERTIFICATE OF SERVICE
 2
            I hereby certify that on the date set forth below, I electronically filed the foregoing
 3
     document with the Clerk of the Court using the CM/CF system which will send notification of
 4
     such filing to the following:
 5
                           Franklin Dennis Cordell, WSBA #26392
 6
                           Michael Rosenberger, WSBA #17730
 7                         Guinevere Becker Bogusz, WSBA #52937
                           Gordon Tilden Thomas &Cordell LLP
 8                         600 University Street, Suite 2915
                           Seattle, WA 98101
 9                         206-467-6477
                           Fax: 206-467-6292
10
                           Email: fcordell@gordontilden.com
11                         Email: mrosenberger@gordontilden.com
                           Email: gbogusz@gordontilden.com
12                         Attorneys for Plaintiff
13                         Michael Edward Ricketts, WSBA #9387
                           Gordon Thomas Honeywell
14
                           520 Pike Street, Suite 2350
15                         Seattle, WA 98101
                           206-676-7500
16                         Fax: 206-676-7575
                           Email: mricketts@gth-law.com
17                         Attorneys for Defendants AIG Specialty Insurance
                           Company, Continental Casualty Company,
18
                           and Ironshore Specialty Insurance Company
19
             I declare under penalty of perjury that the foregoing is true and correct, and that this
20
     declaration was executed on March 31, 2021, at Seattle, Washington.
21

22

23
                                          /s/ Curt H. Feig
24                                        Curt H. Feig, WSBA #19890

25

26


     STIPULATION FOR EXTENSION OF TIME                                          LAW OFFICES OF

     TO FILE ANSWER AND DEFEND - 4                                       NICOLL BLACK & FEIG
                                                                    A PROFESSIONAL LIMITED LIABILITY COMPANY
     (2:21−cv−00290−RSM)                                                  1325 FOURTH AVENUE, SUITE 1650
                                                                            SEATTLE, WASHINGTON 98101
                                                                                 TEL: 206-838-7555
                                                                                 FAX: 206-838-7515
